Citation Nr: 0600170	
Decision Date: 01/05/06    Archive Date: 01/19/06	

DOCKET NO.  04-26 387	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUES

1.  Entitlement to service connection for a left shoulder 
disorder, to include acromioclavicular arthritis of the left 
shoulder. 

2.  Entitlement to service connection for a left elbow 
disorder, claimed as tendonitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from August 1971 to January 
1974 and from August 1986 to August 2001.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a March 2003 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Phoenix, 
Arizona.  The veteran currently resides within the 
jurisdiction of the Togus, Maine, RO.

For reasons which will become apparent, this appeal is being 
REMANDED to the RO via the Appeals Management Center (AMC) in 
Washington, D.C.  VA will notify you if further action is 
required on your part.


REMAND

The veteran in this case seeks service connection for a 
chronic left shoulder disability, as well as for a chronic 
disorder of the left elbow.  In pertinent part, it is argued 
that the veteran's current left shoulder and elbow 
disabilities had their origin during his period of active 
military service.

In that regard, the Board notes that, at the time of a 
service medical examination in August 1999, the veteran 
complained of "painful shoulder joints."  Noted at the time 
was a history of intermittent bursitis with impingement of 
both shoulders, somewhat worse on the right than the left, 
for which the veteran had received symptomatic treatment.

In a subsequent service clinical record of November 2000, the 
veteran was heard to complain of a "minor ache" in his left 
elbow which had become somewhat worse.  According to the 
veteran, while he could perform "pull-ups," he had trouble 
picking up a milk jug, or performing a "curling" motion.  
Apparently, the veteran had been treated with nonsteroidal 
anti-inflammatory medication with no improvement.  The 
clinical assessment was left elbow tendonitis versus 
cartilage injury.

At the time of a service separation examination in May 2001, 
the veteran once again complained of pain in his left elbow, 
which had been becoming more frequent.  Reportedly, the 
veteran had experienced problems with "tennis elbow" for 
approximately one year.  When questioned, the veteran 
indicated that his problem had not responded to medication, 
rest, or steroid injections.  Noted at the time was the 
possibility of chronic, recalcitrant tendonitis.

The Board observes that, at the time of a VA general medical 
examination in February 2003, the veteran complained of 
continuing problems with his left shoulder.  Radiographic 
studies conducted at that time were significant for the 
presence of acromioclavicular arthritis of the left shoulder.  
The pertinent diagnoses noted were chronic bilateral shoulder 
arthralgia, with mild acromioclavicular arthritis on the 
left; and intermittent left epicondyle pain with a normal 
examination, and no functional loss or limitation.  
Significantly, at the time of the February 2003 VA general 
medical examination, the veteran apparently underwent no 
radiographic studies of his left elbow.

The veteran continued to express complaints of shoulder and 
elbow pain at the time of his October 2005 video conference 
hearing before the undersigned.

In light of the aforementioned, and given the ambiguity 
surrounding the exact nature and etiology of the veteran's 
current left shoulder and elbow problems, the Board is of the 
opinion that further development of the evidence would be 
beneficial prior to a final adjudication of the veteran's 
claims, to include another VA examination.  

Since the Board has determined that a medical examination is 
necessary in the instant case, the veteran is hereby informed 
that 38 C.F.R. § 3.326(a) provides that individuals for whom 
examinations have been authorized and scheduled are required 
to report for such examinations.  The provisions of 38 C.F.R. 
§ 3.655 address the consequences of a veteran's failure to 
attend scheduled medical examinations.  That regulation at 
(a) provides that, when entitlement to a benefit cannot be 
established or confirmed without a current VA examination and 
a claimant, without 'good cause,' fails to report for such 
examination, action shall be taken.  At (b) it is provided 
that when a claimant fails to report for an examination 
scheduled in conjunction with an original compensation claim, 
the claim shall be rated based on the evidence of record.  
However, when the examination is scheduled in conjunction 
with any other original claim, a reopened claim for a benefit 
which was previously disallowed, or a claim for increase, the 
claim shall be denied.

Accordingly, the case is REMANDED to the RO for the following 
actions:

1.  Any pertinent VA or other inpatient 
or outpatient treatment records, 
subsequent to November 2003, the date of 
the most recent pertinent evidence of 
record, should be obtained and 
incorporated in the claims folder.  The 
veteran should be requested to sign the 
necessary authorization for release of 
any private medical records from the VA.  
All attempts to procure records should be 
documented in the file.  If the RO cannot 
obtain records identified by the veteran, 
a notation to that effect should be 
inserted in the claims file.  In 
addition, the veteran and his 
representative should be informed of any 
such problem.

2.  The veteran should then be afforded a 
VA orthopedic examination in order to 
more accurately determine the exact 
nature and etiology of his claimed left 
shoulder and left elbow disabilities.  

As regards the requested examination, all 
pertinent symptomatology and findings 
should be reported in detail, and all 
appropriate studies should be performed.  
Following completion of the examination, 
the examiner should specifically comment 
as to whether the veteran currently 
suffers from a chronic left elbow 
disability, and, if so, whether that 
disability as likely as not had its 
origin during the veteran's period of 
active military service.  The examiner 
should, additionally, specifically 
comment as to whether the veteran's 
arthritic condition of the left shoulder 
as likely as not had its origin during 
his period of active military service.  
All such information and opinions, when 
obtained, should be made a part of the 
veteran's claims folder.  The claims 
folder and a separate copy of this REMAND 
must be made available to and reviewed by 
the examiner prior to completion of the 
examination.

3.  The RO should then review the 
veteran's claims for service connection 
for left shoulder and left elbow 
disabilities.  Should the benefits sought 
on appeal remain denied, the veteran and 
his representative should be provided 
with a Supplemental Statement Of the Case 
(SSOC).  The SSOC must contain notice of 
all relevant action taken on the claims 
for benefits since the most recent SSOC 
in March 2005.  An appropriate period of 
time should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The veteran need take no action until otherwise 
notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	K. A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


 
 
 
 

